DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment	
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2022 along with the request has been entered.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application CN 202010407047.5 filed in State Intellectual Property Office of the P.R.C. (SIPO) on May 14, 2020 and receipt of a certified copy thereof.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 3-9, 13 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For example, it appears that the feature “a passivation layer … entirely covering the conductive pad” conflicts with the feature depicted in Fig. 2D of Applicant’s original disclosure. In Fig. 2D, a portion of the passivation layer 105 corresponding to the conductive 1043 was removed, which is different from the claimed feature “a passivation layer … entirely covering the conductive pad.” It is noted that claim 1 is directed to a product, not a process.
For the examination purpose, the feature “a passivation layer disposed on a side of the array layer away from the substrate and entirely covering the conductive pad” is considered as --a passivation layer disposed on a side of the array layer away from the substrate--.
Claims 3-9 are rejected due to their dependency.
Claim 13 recites the feature “a passivation layer disposed on a side of the array layer away from the substrate and entirely covering the conductive pad” in lines 8-9. It is unclear what the above feature specifically refers to, thus this renders the claim indefinite.
Regarding claim 13, the discussion with respect to claim 1 above similarly applies.
Claims 15-20 are rejected due to their dependency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. US 2013/0001564 in view of Gong et al. US 2018/0329266.
Regarding claim 1, Choi teaches an array substrate (e.g., Fig. 2, Fig. 14, [91]), comprising: 
a substrate (e.g., 10, Fig. 2, Fig. 14, [34]); 
an array layer (e.g., a layer including 110 and 410, Fig. 2, Fig. 14, [56]), wherein the array layer comprises a conductive pad (e.g., 410, Fig. 2, Fig. 14, [56]) and a conductive electrode (e.g., 110, Fig. 2, Fig. 14, [56]) disposed on the substrate, the conductive pad (e.g., 410, Fig. 2, Fig. 14) is configured to electrically connect a driving chip provided to be bound on the array substrate (e.g., [44]), and the conductive electrode (e.g., 110, Fig. 2, Fig. 14) is configured to connect a light-emitting element provided to be bound on the array substrate (e.g., 118 and 119 that pertain to LED, Fig. 2, [81], [82]);
a passivation layer (e.g., 17, Fig. 2, Fig. 14, [66], [52]) disposed on a side of the array layer away from the substrate and entirely covering the conductive pad (e.g., see the 112 rejection above); and 
a scratch prevention layer (e.g., 19, Fig. 2, Fig. 14, [78]: The layer 19 of Choi may serve as an external layer that covers the array layer and protects the array layer from damages such as scratches to some extent, thus Choi teaches the claimed feature.) disposed on the passivation layer, wherein the scratch prevention layer serves as an external layer of the array layer configured to cover and protect the array layer from scratches (e.g., Fig. 2, Fig. 14) and comprises a first hollowed region (e.g., H5, Fig. 2, Fig. 14, [67]) and a second hollowed region (e.g., H4 and/or H6, Fig. 2 (not labeled), Fig. 14, [67], [80]), the first hollowed region 
Choi does not explicitly teach a material of the scratch prevention layer comprises at least one of graphene or modified graphene. 
Choi, however, recognizes that 19 (considered as a scratch prevention layer) serves as a pixel definition layer (e.g., [77]).
Gong teaches that graphene oxide can be used as a pixel defining layer (e.g., [128]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to substitute that taught by Gong for that taught by Choi to arrive at the claimed invention for the purpose of obtaining a pixel defining layer with high resistivity, good insulation property, good isolation effect, etc., for example (e.g., Gong, [128]).
Regarding claim 3, Choi in view of Gong teaches the array substrate of claim 1, wherein the array layer further comprises a thin film transistor (e.g., Choi, TFT in the transistor region 200, Fig. 2, Fig. 14, [41]), and the scratch prevention layer is disposed corresponding to the thin film transistor (e.g., Choi, Fig. 2, Fig. 14).  
Regarding claim 4, Choi in view of Gong teaches the array substrate of claim 1, wherein a Young's modulus of the scratch prevention layer is greater than or equal to 0.1 TPa (e.g., a Young’s modulus of graphene oxide, Gong, [128]).
Regarding claim 5, Choi in view of Gong teaches the array substrate of claim 1 as discussed above.
Choi in view of Gong does not explicitly teach wherein a thickness of the scratch prevention layer ranges from 50 angstroms to 2000 angstroms.  

Regarding claim 6, Choi in view of Gong teaches the array substrate of claim 1, wherein the conductive pad and the conductive electrode are disposed in a same layer (e.g., Choi, Fig. 2, Fig. 14).
Regarding claim 7, Choi in view of Gong teaches the array substrate of claim 6, wherein each of the conductive pad and the conductive electrode comprises a first conductive sub-layer (e.g., Choi, 414 of 410, 114 of 110, Fig. 2, Fig. 14, [44], [43]) and a second conductive sub-layer (e.g., Choi, 415 of 410, 115 of 110, Fig. 2, Fig. 14, [44], [68]), the second conductive sub-layer is positioned on a side of the first conductive sub-layer away from the substrate (e.g., Choi, Fig. 2, Fig. 14), and the second conductive sub-layer is configured to prevent the first conductive sub-layer from oxidation (e.g., Choi naturally teach the claimed feature because the layers 415 and 115 are disposed on the layers 414 and 114, respectively so as to protect the layers 414 and 114 thereunder from the outside environment, such as moisture and air.).
Regarding claim 8, Choi in view of Gong teaches the array substrate of claim 7 as discussed above.

However, Choi in view of Gong recognizes that 414 and 114 (considered as a first conductive sub-layer) include a transparent conductive oxide, and 415 and 115 (considered as a second conductive sub-layer) include a metal and a metal alloy (e.g., Choi, [53], [54]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the substrate of Choi in view of Gong to include the claimed feature because it has been well known in the art that metals, metal alloys and conductive metal oxides are known in the semiconductor art as alternative embodiments for electrodes and conductive pads, and selecting among them for enhancing the device efficiency would have been obvious to the skilled artisan. MPEP §2143.
Regarding claim 13, Choi teaches a display device, comprising an array substrate (e.g., Fig. 2, Fig. 14, [91]), wherein the array substrate comprises: 
a substrate (e.g., 10, Fig. 2, Fig. 14, [34]); 
an array layer (e.g., a layer including 110 and 410, Fig. 2, Fig. 14, [56]), wherein the array layer comprises a conductive pad (e.g., 410, Fig. 2, Fig. 14, [56]) and a conductive electrode (e.g., 110, Fig. 2, Fig. 14, [56]) disposed on the substrate, the conductive pad (e.g., 410, Fig. 2, Fig. 14) is configured to electrically connect with a driving chip provided to be bound on the array substrate (e.g., [44]), and the conductive electrode (e.g., 110, Fig. 2, Fig. 14) is configured to connect with a light-emitting element provided to be bound on the array substrate (e.g., 118 and 119 that pertain to LED, Fig. 2, [81], [82]); 

 
a scratch prevention layer (e.g., 19, Fig. 2, Fig. 14, [78]: The layer 19 of Choi may serve as an external layer that covers the array layer and protects the array layer from damages such as scratches to some extent, thus Choi teaches the claimed feature.) disposed on the passivation layer, wherein the scratch prevention layer serves as an external layer of the array layer configured to cover and protect the array layer from scratches (e.g., Fig. 2, Fig. 14) and comprises a first hollowed region (e.g., H5, Fig. 2, Fig. 14, [67]) and a second hollowed region (e.g., H4 and/or H6, Fig. 2 (not labeled), Fig. 14, [67], [80]), the first hollowed region corresponds to the conductive pad (e.g.,  410, Fig. 2, Fig. 14), the second hollowed region corresponds to the conductive electrode (e.g., 110, Fig. 2, Fig. 14). 
Choi does not explicitly teach a material of the scratch prevention layer comprises at least one of graphene or modified graphene.
Gong teaches that graphene oxide can be used as a pixel defining layer (e.g., [128]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to substitute that taught by Gong for that taught by Choi to arrive at the claimed invention for the purpose of obtaining a pixel defining layer with high resistivity, good insulation property, good isolation effect, etc., for example (e.g., Gong, [128]).
Regarding claim 15, Choi in view of Gong teaches the display device of claim 13, wherein the array layer further comprises a thin film transistor (e.g., Choi, TFT in the transistor region 200, Fig. 2, Fig. 14, [41]), and the scratch prevention layer is disposed corresponding to the thin film transistor (e.g., Choi, Fig. 2, Fig. 14).  

Regarding claim 17, Choi in view of Gong teaches the display device of claim 13 as discussed above.
Choi in view of Gong does not explicitly teach wherein a thickness of the scratch prevention layer ranges from 50 angstroms to 2000 angstroms.  
However, Choi in view of Gong recognizes that layer 19 (considered as a scratch prevention layer) is formed and patterned to form a hole H6 exposing a center portion of the pixel electrode 114 so that a pixel is defined (e.g., Choi, [81]). In other words, in Choi in view of Gong the thickness of the layer 19 is a result-effective variable for defining a pixel. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to control the substrate of Choi in view of Gong to have the claimed range through routine experimentation and optimization (MPEP 2144.05). Also, Applicant has not disclosed that the claimed range is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical.
Regarding claim 18, Choi in view of Gong teaches the display device of claim 13, wherein the conductive pad and the conductive electrode are disposed in a same layer (e.g., Choi, Fig. 2, Fig. 14).
 Regarding claim 19, Choi in view of Gong teaches the display device of claim 18, wherein each of the conductive pad and the conductive electrode comprises a first conductive sub-layer (e.g., Choi, 414 of 410, 114 of 110, Fig. 2, Fig. 14, [44], [43]) and a second conductive sub-layer (e.g., Choi, 415 of 410, 115 of 110, Fig. 2, Fig. 14, [44], [68]), the second conductive 
Regarding claim 20, Choi in view of Gong teaches the display device of claim 19 as discussed above.
Choi in view of Gong does not explicitly teach wherein a preparation material of the first conductive sub-layer comprises copper or copper alloy, and a preparation material of the second conductive sub-layer comprises MoTiNi alloy, MoTi alloy, or MoNi alloy.
However, Choi in view of Gong recognizes that 414 and 114 (considered as a first conductive sub-layer) include a transparent conductive oxide, and 415 and 115 (considered as a second conductive sub-layer) include a metal and a metal alloy (e.g., Choi, [53], [54]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the substrate of Choi in view of Gong to include the claimed feature because it has been well known in the art that metals, metal alloys and conductive metal oxides are known in the semiconductor art as alternative embodiments for electrodes and conductive pads, and selecting among them for enhancing the device efficiency would have been obvious to the skilled artisan. MPEP §2143.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Gong as applied to claim 1 above, and further in view of Higginson et al. US 2014/0027709.
Regarding claim 9, Choi in view of Gong teaches the array substrate of claim 1 as discussed above.

Higginson teaches wherein the light-emitting element comprises a submillimeter light-emitting diode or a micro light-emitting diode (e.g., [7]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the substrate of Choi in view of Gong to include wherein the light-emitting element comprises a submillimeter light-emitting diode or a micro light-emitting diode as suggested by Higginson for the purpose of improving the integration degree of the device for example.
Allowable Subject Matter
Claims 10 and 12 are allowed at this time, pending updated search before the Examiner's next response, because the prior art of record neither anticipates nor render obvious the limitation of the base claim 10 that recites “forming a passivation layer on a side of the array layer away from the substrate, wherein the passivation layer entirely covers the conductive pad; Page 3 of 12forming a scratch prevention layer on the passivation layer, wherein the scratch prevention layer serves as an external layer of the array layer configured to cover and protect the array layer from scratches, and a material of the scratch prevention layer comprises at least one of graphene or modified graphene; removing portions of the passivation layer and the scratch prevention layer corresponding to the conductive pad and the conductive electrode to expose the conductive pad and the conductive electrode” in combination with other elements of the base claim 10.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571)270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        January 26, 2022